


SECURITY AND PLEDGE AGREEMENT


THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
March 19, 2013 among RF MICRO DEVICES, INC., a North Carolina corporation (the
“Borrower”), the other parties identified as “Obligors” on the signature pages
hereto and such other parties that may become Obligors hereunder after the date
hereof (together with the Borrower, individually an “Obligor”, and collectively
the “Obligors”) and BANK OF AMERICA, N.A., in its capacity as administrative
agent (in such capacity, the “Administrative Agent”) for the holders of the
Secured Obligations (defined below).


RECITALS


WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, supplemented, increased, extended, restated, renewed,
refinanced or replaced from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent, the Lenders have agreed to make Loans and issue
Letters of Credit upon the terms and subject to the conditions set forth
therein; and


WHEREAS, this Agreement is required by the terms of the Credit Agreement.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Definitions.


(a)    Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
shall have the meanings set forth in the UCC (defined below): Accession,
Account, Adverse Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Manufactured Home, Money, Proceeds, Securities Account,
Securities Entitlement, Security, Software, Supporting Obligation and Tangible
Chattel Paper.


(b)    In addition, the following terms shall have the meanings set forth below:


“Collateral” has the meaning provided in Section 2 hereof.


“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.


“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.


“Patent License” means any agreement, whether written or oral, providing for the
grant by or to an Obligor of any right to manufacture, use or sell any invention
covered by a Patent.



CHAR1\1303236v4

--------------------------------------------------------------------------------




“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.


“Pledged Equity” means, with respect to each Obligor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary of the Borrower that is
directly owned by such Obligor and (ii) 65% (or such greater percentage that,
due to a change in an applicable Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956‑2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956‑2(c)(2)) in each Foreign Subsidiary of the Borrower
that is directly owned by such Obligor, including the Equity Interests of the
Subsidiaries owned by such Obligor as set forth on Schedule 1(b) hereto, in each
case together with the certificates (or other agreements or instruments), if
any, representing such shares, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:


(1)    all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and


(2)    in the event of any consolidation or merger involving the issuer thereof
and in which such issuer is not the surviving Person, all shares of each class
of the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.


“Secured Obligations” means, without duplication, (a) all Obligations and (b)
all costs and expenses incurred in connection with enforcement and collection of
the Obligations, including the reasonable fees, charges and disbursements of
counsel.


“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.






--------------------------------------------------------------------------------




“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.


2.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all Chattel
Paper; (c) those certain Commercial Tort Claims set forth on Schedule 2(c)
hereto; (d) all Copyrights; (e) all Copyright Licenses; (f) all Deposit
Accounts; (g) all Documents; (h) all Equipment; (i) all Fixtures; (j) all
General Intangibles; (k) all Instruments; (l) all Inventory; (m) all Investment
Property; (n) all Letter-of-Credit Rights; (o) all Money; (p) all Patents; (q)
all Patent Licenses; (r) all Pledged Equity; (s) all Software; (t) all
Supporting Obligations; (u) all Trademarks; (v) all Trademark Licenses; and (w)
all Accessions and all Proceeds of any and all of the foregoing.


Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to any Excluded
Property.


The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.


3.    Representations and Warranties. Each Obligor hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, that:


(a)    Ownership. Each Obligor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same. There
exists no Adverse Claim with respect to the Pledged Equity of such Obligor.


(b)    Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the holders of
the Secured Obligations, in the Collateral of such Obligor and, when properly
perfected by filing, shall constitute a valid and perfected, first priority
security interest in such Collateral (including all uncertificated Pledged
Equity consisting of partnership or limited liability company interests that do
not constitute Securities), to the extent such security interest can be
perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens. The taking possession by the Administrative Agent of the
certificated securities (if any) evidencing the Pledged Equity and all other
Instruments constituting Collateral will perfect and establish the first
priority (subject to Permitted Liens) of the Administrative Agent’s security
interest in all the Pledged Equity evidenced by such certificated securities and
such Instruments. With respect to any Collateral consisting of a Deposit
Account, Securities Entitlement or held in a Securities Account, upon execution
and delivery by the applicable Obligor, the applicable Securities Intermediary
and the Administrative Agent of an agreement granting control to the
Administrative Agent over such Collateral, the Administrative Agent shall have a
valid and perfected, first priority security interest in such Collateral.






--------------------------------------------------------------------------------




(c)    Types of Collateral. As of the Closing Date, none of the Collateral
consists of, or is the Proceeds of, As-Extracted Collateral, Consumer Goods,
Farm Products, Manufactured Homes or standing timber.


(d)    Equipment and Inventory. With respect to any material amount of Equipment
and/or Inventory of an Obligor, each such Obligor has exclusive possession and
control of such Equipment and Inventory of such Obligor except for (i) Equipment
leased by such Obligor as a lessee, (ii) Equipment or Inventory in transit with
common carriers, (iii) Equipment in the possession of suppliers to such Obligor
to be used in the manufacture of such Obligor’s products in the ordinary course
of such Obligor’s business, and (iv) Inventory of such Obligor located on the
premises of subcontractors of such Obligor or in an inventory hub for the
benefit of such Obligor’s customers in the ordinary course of such Obligor’s
business. No Inventory of an Obligor is held by a Person other than an Obligor
pursuant to consignment, sale or return, sale on approval or similar
arrangement, other than the arrangements described in this Section 3(d)(iv).


(e)    Authorization of Pledged Equity. All Pledged Equity is duly authorized
and validly issued, is fully paid and, to the extent applicable, nonassessable
and is not subject to the preemptive rights of any Person.


(f)    No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i)
no Obligor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 1(b) hereto, and (ii) no Obligor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(a)(i) of this
Agreement other than as set forth on Schedule 3(f) hereto. All such certificated
securities, Instruments, Documents and Tangible Chattel Paper have been
delivered to the Administrative Agent.


(g)    Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Collateral consisting of an
interest in a partnership or a limited liability company (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC, (iii)
is an Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.


(h)    Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Agreement (to the extent required
under Section 4(a) hereof), (iv) such actions as may be required by Laws
affecting the offering and sale of securities, (v) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (vi) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (A) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor,
(B) the




--------------------------------------------------------------------------------




perfection of such security interest (to the extent such security interest can
be perfected by filing under the UCC, the granting of control (to the extent
required under Section 4(a) hereof) or by filing an appropriate notice with the
United States Patent and Trademark Office or the United States Copyright Office)
or (C) the exercise by the Administrative Agent or the holders of the Secured
Obligations of the rights and remedies provided for in this Agreement.


(i)    Commercial Tort Claims. As of the Closing Date, no Obligor has any
Commercial Tort Claims seeking damages in excess of $200,000 other than as set
forth on Schedule 2(c) hereto.


(j)    Copyrights, Patents and Trademarks.


(i)    To the best of each Obligor’s knowledge, each Copyright, Patent and
Trademark of such Obligor is valid, subsisting, unexpired, enforceable and has
not been abandoned.


(ii)    To the best of each Obligor’s knowledge, no holding, decision or
judgment has been rendered by any Governmental Authority that would limit,
cancel or question the validity of any material Copyright, Patent or Trademark
of any Obligor.


(iii)    No action or proceeding is pending seeking to limit, cancel or question
the validity of any material Copyright, Patent or Trademark of any Obligor, or
that, if adversely determined, could reasonably be expected to have a material
adverse effect on the value of any such Copyright, Patent or Trademark of any
Obligor.


(iv)    All applications pertaining to the material Copyrights, Patents and
Trademarks of each Obligor have been duly and properly filed, and all
registrations or letters pertaining to such Copyrights, Patents and Trademarks
have been duly and properly filed and issued.


(v)    No Obligor has made any assignment or agreement in conflict with the
security interest in the Copyrights, Patents or Trademarks of any Obligor
hereunder.


4.    Covenants. Each Obligor covenants that until such time as the Secured
Obligations arising under the Loan Documents have been paid in full and the
Commitments have expired or been terminated, such Obligor shall:


(a)
Instruments/Chattel Paper/Pledged Equity/Control.

            
(i) If any amount in excess of $200,000 payable under or in connection with any
of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Obligor at all times or,
if requested by the Administrative Agent to perfect its security interest in
such Collateral, is delivered to the Administrative Agent duly endorsed in a
manner satisfactory to the Administrative Agent. Such Obligor shall ensure that
any Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Administrative Agent indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.






--------------------------------------------------------------------------------




(ii) Deliver to the Administrative Agent promptly upon the receipt thereof by or
on behalf of an Obligor, all certificates and instruments constituting Pledged
Equity. Prior to delivery to the Administrative Agent, all such certificates
constituting Pledged Equity shall be held in trust by such Obligor for the
benefit of the Administrative Agent pursuant hereto. All such certificates
representing Pledged Equity shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit 4(a)(ii)
hereto. Notwithstanding the foregoing, no Obligor shall be required to deliver
certificates representing Pledged Equity issued by an Inactive Subsidiary.


(iii) Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(i) Deposit Accounts, (ii) Investment Property, (iii) Letter-of-Credit Rights;
provided that such Obligor shall be required only to use its commercially
reasonable efforts to obtain the consent of the issuer or nominated person of
any applicable letter of credit with respect to any actions required of such
Obligor pursuant to this clause (iii) and (iv) Electronic Chattel Paper.


(b)    Filing of Financing Statements, Notices, etc. Each Obligor shall execute
and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interests hereunder, including (A) such instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Patents, a Notice of Grant of Security Interest in
Patents for filing with the United States Patent and Trademark Office in the
form of Exhibit 4(b)(i) hereto, (C) with regard to Trademarks, a Notice of Grant
of Security Interest in Trademarks for filing with the United States Patent and
Trademark Office in the form of Exhibit 4(b)(ii) hereto and (D) with regard to
Copyrights, a Notice of Grant of Security Interest in Copyrights in the form of
Exhibit 4(b)(iii), (ii) to consummate the transactions contemplated hereby and
(iii) to otherwise protect and assure the Administrative Agent of its rights and
interests hereunder. Furthermore, each Obligor also hereby irrevocably makes,
constitutes and appoints the Administrative Agent, its nominee or any other
person whom the Administrative Agent may designate, as such Obligor’s attorney
in fact with full power and for the limited purpose to sign in the name of such
Obligor any financing statements, or amendments and supplements to financing
statements, renewal financing statements, notices or any similar documents which
in the Administrative Agent’s reasonable discretion would be necessary or
appropriate in order to perfect and maintain perfection of the security
interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable until such time as the Secured Obligations (other than
contingent indemnification obligations that are not then due and payable)
arising under the Loan Documents have been paid in full and the Commitments have
expired or been terminated. Each Obligor hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Obligor wherever the
Administrative Agent may in its sole discretion desire to file the same.


(c)    Collateral Held by Warehouseman, Bailee, etc. If any material amount of
Collateral is at any time in the possession or control of a warehouseman, bailee
or any agent or processor of




--------------------------------------------------------------------------------




such Obligor and the Administrative Agent so requests (i) notify such Person in
writing of the Administrative Agent’s security interest therein, (ii) instruct
such Person to hold all such Collateral for the Administrative Agent’s account
and subject to the Administrative Agent’s instructions and (iii) use
commercially reasonable efforts to obtain a written acknowledgment from such
Person that it is holding such Collateral for the benefit of the Administrative
Agent.


(d)    Commercial Tort Claims. (i) Promptly forward to the Administrative Agent
an updated Schedule 2(c) listing any and all Commercial Tort Claims by or in
favor of such Obligor seeking damages in excess of $200,000 and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be reasonably required by the Administrative Agent, or
required by Law to create, preserve, perfect and maintain the Administrative
Agent’s security interest in any Commercial Tort Claims initiated by or in favor
of any Obligor.


(e)    Books and Records. Mark its books and records (and shall cause the issuer
of the Pledged Equity of such Obligor to mark its books and records) to reflect
the security interest granted pursuant to this Agreement.


(f)    Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property.


(g)    Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies. Not without executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may reasonably require, issue or
acquire any Pledged Equity consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.


(h)    Intellectual Property.


(i)    Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright may become injected into the public domain; (B) notify the
Administrative Agent immediately if it knows that any material Copyright may
become injected into the public domain or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any court or tribunal in the United
States or any other country) regarding an Obligor’s ownership of any such
Copyright or its validity; (C) take all necessary steps as it shall deem
appropriate under the circumstances, to maintain and pursue each application
(and to obtain the relevant registration) of each material Copyright owned by an
Obligor and to maintain each registration of each material Copyright owned by an
Obligor including, without limitation, filing of applications for renewal where
necessary; and (D) promptly notify the Administrative Agent of any material
infringement of any material Copyright of an Obligor of which it becomes aware
and take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Copyright, including, where appropriate, the




--------------------------------------------------------------------------------




bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.


(ii)    Not make any assignment or agreement in conflict with the security
interest in the Copyrights of each Obligor hereunder (except as permitted by the
Credit Agreement).


(iii)    (A) Continue to use each material Trademark on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such Trademark in full
force free from any claim of abandonment for non-use, (B) maintain as in the
past the quality of products and services offered under such Trademark, (C)
employ such Trademark with the appropriate notice of registration, if
applicable, (D) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the holders of the Secured Obligations, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (E) not
(and not permit any licensee or sublicensee thereof to) do any act or omit to do
any act whereby any such Trademark may become invalidated.


(iv)    Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.


(v)    Notify the Administrative Agent and the holders of the Secured
Obligations immediately if it knows that any application or registration
relating to any material Patent or Trademark may become abandoned or dedicated,
or of any materially adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office or any court or
tribunal in any country) regarding such Obligor ownership of any Patent or
Trademark or its right to register the same or to keep and maintain the same.


(vi)    Take all reasonable and necessary steps, including, without limitation,
in any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each material Patent and
Trademark, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.


(vii)    Promptly notify the Administrative Agent and the holders of the Secured
Obligations after it learns that any material Patent or Trademark included in
the Collateral is infringed, misappropriated or diluted by a third party and
promptly sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution, or to take such other actions as it
shall reasonably deem appropriate under the circumstances to protect such Patent
or Trademark.


(viii)    Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Obligor hereunder (except as
permitted by the Credit Agreement).






--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Obligors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses.


5.    Authorization to File Financing Statements. Each Obligor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC (including authorization to
describe the Collateral as “all personal property”, “all assets” or words of
similar meaning).


6.    Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent may make
for the protection of the security hereof or which may be compelled to make by
operation of Law. All such sums and amounts so expended shall be repayable by
the Obligors on a joint and several basis promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Administrative Agent on
behalf of any Obligor, and no such advance or expenditure therefor, shall
relieve the Obligors of any Default or Event of Default. The Administrative
Agent may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by an Obligor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.


7.    Remedies.


(a)    General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by Law (including, but not
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others, (i) upon reasonable notice to the applicable
Obligor, enter on any premises on which any of the Collateral may be located
and, without resistance or interference by the Obligors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Obligors to assemble and make available to the Administrative Agent at the
expense of the Obligors any Collateral at any place and time designated by the
Administrative Agent which is reasonably convenient to both parties, (iv) remove
any Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Obligors hereby
waives to the fullest extent permitted by Law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale (which in the case of a private sale of Pledged Equity, shall




--------------------------------------------------------------------------------




be to a restricted group of purchasers who will be obligated to agree, among
other things, to acquire such securities for their own account, for investment
and not with a view to the distribution or resale thereof), at any exchange or
broker’s board or elsewhere, by one or more contracts, in one or more parcels,
for Money, upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each Obligor acknowledges that any such
private sale may be at prices and on terms less favorable to the seller than the
prices and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and, in the case of a sale of
Pledged Equity, that the Administrative Agent shall have no obligation to delay
sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933. Neither the Administrative Agent’s compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale. To
the extent the rights of notice cannot be legally waived hereunder, each Obligor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least 10 days before the time of sale or other event giving rise to
the requirement of such notice. The Administrative Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Obligor further acknowledges and agrees
that any offer to sell any Pledged Equity which has been (i) publicly advertised
on a bona fide basis in a newspaper or other publication of general circulation
in the financial community of New York, New York (to the extent that such offer
may be advertised without prior registration under the Securities Act of 1933),
or (ii) made privately in the manner described above shall be deemed to involve
a “public sale” under the UCC, notwithstanding that such sale may not constitute
a “public offering” under the Securities Act of 1933, and the Administrative
Agent may, in such event, bid for the purchase of such securities. The
Administrative Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by applicable Law, any holder of Secured Obligations may be a
purchaser at any such sale. To the extent permitted by applicable Law, each of
the Obligors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Law, the Administrative Agent
may postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place.


(b)    Remedies relating to Accounts. During the continuation of an Event of
Default, whether or not the Administrative Agent has exercised any or all of its
rights and remedies hereunder, (i) each Obligor will promptly upon request of
the Administrative Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (ii) the Administrative Agent shall have the right to enforce any Obligor’s
rights against its customers and account debtors, and the Administrative Agent
or its designee may notify any Obligor’s customers and account debtors that the
Accounts of such Obligor have been assigned to the Administrative Agent or of
the Administrative Agent’s security interest therein, and may (either in its own
name or in the name of an Obligor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account,




--------------------------------------------------------------------------------




and, in the Administrative Agent’s discretion, file any claim or take any other
action or proceeding to protect and realize upon the security interest of the
holders of the Secured Obligations in the Accounts. Each Obligor acknowledges
and agrees that the Proceeds of its Accounts remitted to or on behalf of the
Administrative Agent in accordance with the provisions hereof shall be solely
for the Administrative Agent’s own convenience and that such Obligor shall not
have any right, title or interest in such Accounts or in any such other amounts
except as expressly provided herein. Neither the Administrative Agent nor the
holders of the Secured Obligations shall have any liability or responsibility to
any Obligor for acceptance of a check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar import or any other
restrictive legend or endorsement or be responsible for determining the
correctness of any remittance. Furthermore, during the continuation of an Event
of Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Obligors shall
furnish all such assistance and information as the Administrative Agent may
require in connection with such test verifications, (ii) upon the Administrative
Agent’s request and at the expense of the Obligors, the Obligors shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts and (iii)
the Administrative Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Accounts.


(c)    Deposit Accounts. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent may prevent withdrawals or other
dispositions of funds in Deposit Accounts (other than (i) accounts used solely
for payroll or related employee benefits or withholding taxes and (ii) trust
accounts maintained solely for the benefit of unrelated persons) maintained with
the Administrative Agent.        


(d)    Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.


(e)    Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the holders of the Secured Obligations to exercise any right, remedy or option
under this Agreement, any other Loan Document, any other document relating to
the Secured Obligations, or as provided by Law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by Law, neither the Administrative Agent, the holders of
the Secured Obligations, nor any party acting as attorney for the Administrative
Agent or the holders of the Secured Obligations, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations under




--------------------------------------------------------------------------------




this Agreement shall be cumulative and not exclusive of any other right or
remedy which the Administrative Agent or the holders of the Secured Obligations
may have.


(f)    Retention of Collateral. In addition to the rights and remedies
hereunder, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable Law
of the relevant jurisdiction, accept or retain the Collateral in satisfaction of
the Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.


(g)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Obligors shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate, together with the costs of collection and
the fees, charges and disbursements of counsel. Any surplus remaining after the
full payment and satisfaction of the Secured Obligations shall be returned to
the Obligors or to whomsoever a court of competent jurisdiction shall determine
to be entitled thereto.


8.    Rights of the Administrative Agent.


(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Obligor hereby designates and appoints the Administrative Agent, on
behalf of the holders of the Secured Obligations, and each of its designees or
agents, as attorney-in-fact of such Obligor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuance of an Event of Default:


(i)    to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;


(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;


(iii)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;


(iv)    receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;


(v)    sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;


(vi)    adjust and settle claims under any insurance policy relating thereto;






--------------------------------------------------------------------------------




(vii)    execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated therein;


(viii)    institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;


(ix)    to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;


(x)    subject to delivery of notice by the Administrative Agent as provided in
clause (e)(ii) below, to exchange any of the Pledged Equity or other property
upon any merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Pledged Equity with any committee, depository, transfer agent, registrar or
other designated agency upon such terms as the Administrative Agent may
reasonably deem appropriate;


(xi)    subject to delivery of notice by the Administrative Agent as provided in
clause (e)(ii) below, to vote for a shareholder resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Equity into the name of the Administrative Agent or one or more of the holders
of the Secured Obligations or into the name of any transferee to whom the
Pledged Equity or any part thereof may be sold pursuant to Section 7 hereof;


(xii)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


(xiii)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;


(xiv)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and


(xv)    do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful




--------------------------------------------------------------------------------




misconduct. This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral.


(b)    Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.


(c)    The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps to clean,
repair or otherwise prepare the Collateral for sale.
        
(d)    Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Secured Obligations shall have any obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by the Administrative Agent or any holder of
Secured Obligations of any payment relating to such Account pursuant hereto, nor
shall the Administrative Agent or any holder of Secured Obligations be obligated
in any manner to perform any of the obligations of an Obligor under or pursuant
to any Account (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times.
    
(e)    Voting and Payment Rights in Respect of the Pledged Equity.


(i)    So long as no Event of Default shall exist, each Obligor may (A) exercise
any and all voting and other consensual rights pertaining to the Pledged Equity
of such Obligor or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement and (B) receive and retain any
and all dividends (other than stock dividends and other dividends constituting
Collateral which are addressed hereinabove),




--------------------------------------------------------------------------------




principal or interest paid in respect of the Pledged Equity to the extent they
are allowed under the Credit Agreement; and


(ii)    During the continuance of an Event of Default, (A) upon prior written
notice from the Administrative Agent to the applicable Obligor, all rights of an
Obligor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to clause (i)(A) above shall cease
and all such rights shall thereupon become vested in the Administrative Agent
which shall then have the sole right to exercise such voting and other
consensual rights, (B) all rights of an Obligor to receive the dividends,
principal and interest payments which it would otherwise be authorized to
receive and retain pursuant to clause (i)(B) above shall cease and all such
rights shall thereupon be vested in the Administrative Agent which shall then
have the sole right to receive and hold as Collateral such dividends, principal
and interest payments, and (C) all dividends, principal and interest payments
which are received by an Obligor contrary to the provisions of clause (ii)(B)
above shall be received in trust for the benefit of the Administrative Agent,
shall be segregated from other property or funds of such Obligor, and shall be
forthwith paid over to the Administrative Agent as Collateral in the exact form
received, to be held by the Administrative Agent as Collateral and as further
collateral security for the Secured Obligations.


(f)    Releases of Collateral. (i) If any Collateral shall be sold, transferred
or otherwise disposed of by any Obligor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Obligor, shall promptly execute and deliver to such Obligor all releases
and other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Collateral Document on such
Collateral. (ii) The Administrative Agent may release any of the Pledged Equity
from this Agreement or may substitute any of the Pledged Equity for other
Pledged Equity without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Agreement as to any Pledged
Equity not expressly released or substituted, and this Agreement shall continue
as a first priority lien on all Pledged Equity not expressly released or
substituted.


9.    Application of Proceeds. Upon the acceleration of the Obligations pursuant
to Section 9.02 of the Credit Agreement, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any holder of the Secured Obligations in Money, will be
applied in reduction of the Secured Obligations in the order set forth in
Section 9.03 of the Credit Agreement.
    
10.    Continuing Agreement.


(a)    This Agreement shall remain in full force and effect until such time as
the Secured Obligations arising under the Loan Documents have been paid in full
and the Commitments have expired or been terminated, at which time this
Agreement shall be automatically terminated and the Administrative Agent shall,
upon the request and at the expense of the Obligors, forthwith release all of
its liens and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Obligors evidencing such termination.


(b)    This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded




--------------------------------------------------------------------------------




or must otherwise be restored or returned by the Administrative Agent or any
holder of the Secured Obligations as a preference, fraudulent conveyance or
otherwise under any Debtor Relief Law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Secured
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Administrative Agent or any holder of the Secured
Obligations in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.


11.    Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided that any update or revision to Schedule 2(c) hereof delivered by any
Obligor shall not constitute an amendment for purposes of this Section 11 or
Section 11.01 of the Credit Agreement.


12.    Successors in Interest. This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
holders of the Secured Obligations and their successors and permitted assigns.


13.    Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.02 of the Credit Agreement.


14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery of executed counterparts of this
Agreement by facsimile or other electronic means shall be effective as an
original.


15.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.


16.    Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.


17.    Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


18.    Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.


19.    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative




--------------------------------------------------------------------------------




Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Administrative
Agent shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Administrative Agent shall
at any time pursue, relinquish, subordinate, modify or take with respect
thereto, without in any way modifying or affecting any of them or the Secured
Obligations or any of the rights of the Administrative Agent or the holders of
the Secured Obligations under this Agreement, under any other of the Loan
Documents or under any other document relating to the Secured Obligations.


20.    Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Obligor” and have
all of the rights and obligations of an Obligor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.


21.    Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
    
22.    Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity party
to this Agreement hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity by the applicable Obligors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.




[remainder of page intentionally left blank]






--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


OBLIGORS:
RF MICRO DEVICES, INC.,
 
a North Carolina corporation
 
 
 
 
By:
/s/ Suzanne B. Rudy
 
Name:
Suzanne B. Rudy
 
Title:
Vice President, Corporate Treasurer, Compliance Officer and Assistant Secretary
 
 
 
 
RFMD, LLC,
 
a North Carolina limited liability company
 
 
 
 
By:
/s/ Suzanne B. Rudy
 
Name:
Suzanne B. Rudy
 
Title:
Manager
 
 
 
 
RF MICRO DEVICES INTERNATIONAL, INC.,
 
a North Carolina corporation
 
 
 
 
By:
/s/ Suzanne B. Rudy
 
Name:
Suzanne B. Rudy
 
Title:
Treasurer and Secretary
 
 
 
 
PREMIER DEVICES – A SIRENZA COMPANY,
 
a California corporation
 
 
 
 
By:
/s/ Suzanne B. Rudy
 
Name:
Suzanne B. Rudy
 
Title:
Secretary and Treasurer
 
 
 
 
AMALFI SEMICONDUCTOR, INC.,
 
a Delaware corporation
 
 
 
 
By:
/s/ Suzanne B. Rudy
 
Name:
Suzanne B. Rudy
 
Title:
Secretary and Treasurer



Accepted and agreed to as of the date first above written.


BANK OF AMERICA, N.A., as Administrative Agent


By:    /s/ Laura Call            
Name:    Laura Call
Title:    Assistant Vice President






--------------------------------------------------------------------------------




SCHEDULE 1(b)


PLEDGED EQUITY


RF MICRO DEVICES, INC.:
 
 
 
 
Name of Subsidiary
Number of Shares
Number of Shares Pledged
Certificate Number
Percentage Ownership
Percetange of Owned Equity Interests Pledged
RFMD, LLC
N/A
N/A
N/A
100%
100%
RFMD Infrastructure Product Group, Inc.
100
100
1
100%
100%
RFMD WPAN, Inc.
1,000
1,000
TBD1
100%
100%
RF Micro Devices International, Inc.
100
100
1
100%
100%
Xemod Incorporated
29,950,729
29,950,729
TBD2
100%
100%
Micro Linear International Corporation
1,000
1,000
TBD3
100%
100%
Premier Devices – A Sirenza Company
1,000
1,000
TBD4
100%
100%
Amalfi Semiconductor, Inc.
1,000
1,000
CS-256
100%
100%
Radio Frequency Micro Devices (India) Private Limited
5,000
3,250
4
10%
65%
RF Micro Devices (Cayman Islands), Ltd.
50,000
32,500
N/A
100%
65%
 
 
 
 
 
 
RF MICRO DEVICES INTERNATIONAL, INC.:
 
 
 
Name of Subsidiary
Number of Shares
Number of Shares Pledged
Certificate Number
Percentage Ownership
Percetange of Equity Interests Pledged
RF Micro Devices UK Limited
1,000
650
TBD5
100%
65%
RF Micro Devices (Holland) B.V.
185
120
1 to 185
100%
65%
Radio Frequency Micro Devices (India) Private Limited
45,000
29,250
3
90%
65%
RF Micro Devices (Canada) ULC
100
65
2
100%
65%



PREMIER SERVICES – A SIRENZA COMPANY:
 
 
 
Name of Subsidiary
Number of Shares
Number of Shares Pledged
Certificate Number
Percentage Ownership
Percetange of Equity Interests Pledged
Premier Devices German Holding GmbH
N/A
N/A
N/A
100%
65%





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 

1Lost, need to reissue.
2Need to reissue. 
3Need to reissue. 
4Need new certificate with current Issuer name.
5Need to reissue and subdivide. 


AMALFI SEMICONDUCTOR, INC.:
 
 
 
 
Name of Subsidiary
Number of Shares
Number of Shares Pledged
Certificate Number
Percentage Ownership
Percetange of Equity Interests Pledged
Amalfi Semiconductor Ltd.
50,000
32,500
N/A
100%
65%









--------------------------------------------------------------------------------




SCHEDULE 2(c)


COMMERCIAL TORT CLAIMS


1.    RFMD v. JIMMY S. XIANG, XIAOHANG DU, FENG WANG and VANCHIP TECHNOLOGIES
LTD. (MDNC - CIVIL ACTION NO. 1:12-CV-00967), and involves tort claims for
alleged misappropriation of trade secrets and unfair trade practices arising out
of defendants' former employment with RFMD, and their departure to form a
competing entity while using RFMD trade secrets and proprietary data. RFMD
claims damages in excess of $200,000.




--------------------------------------------------------------------------------




SCHEDULE 3(f)


INSTRUMENTS; DOCUMENTS; TANGIBLE CHATTEL PAPER


1.
None.





--------------------------------------------------------------------------------




EXHIBIT 4(a)(ii)


IRREVOCABLE STOCK POWER




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to






the following Equity Interests of _____________________, a ____________
corporation:
    
No. of Shares                Certificate No.






and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.


_____________________________


By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------




EXHIBIT  4(b)(i)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


PATENTS




United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
March 19, 2013 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in and continuing lien upon the patents and patent
applications shown below to the Administrative Agent for the ratable benefit of
the holders of the Secured Obligations:




PATENTS
Patent No.


Description of
Patent Item
Date of Patent
 


See Schedule 1 attached hereto
 




PATENT APPLICATIONS
Patent Applications No.


Description of
Patent Applied for
Date of
Patent Applications
 


See Schedule 1 attached hereto
 

    




--------------------------------------------------------------------------------




The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing patents and patent applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any patent or patent application.


Very truly yours,


__________________________________
[Obligor]
By:
 
Name:
 
Title:
 



Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:
 
Name:
 
Title:
 











--------------------------------------------------------------------------------




EXHIBIT  4(b)(ii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


TRADEMARKS




United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
March 19, 2013 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in and continuing lien upon the trademarks and trademark
applications shown below to the Administrative Agent for the ratable benefit of
the holders of the Secured Obligations:




TRADEMARKS
Trademark No.


Description of
Trademark Item
Date of Trademark
 


See Schedule 1 attached hereto
 




TRADEMARK APPLICATIONS
Trademark Applications No.


Description of
Trademark Applied for
Date of
Trademark Applications
 


See Schedule 1 attached hereto
 







--------------------------------------------------------------------------------




The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing trademarks and trademark applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any trademark or trademark application.


Very truly yours,


__________________________________
[Obligor]
By:
 
Name:
 
Title:
 



Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:
 
Name:
 
Title:
 









--------------------------------------------------------------------------------




EXHIBIT  4(b)(iii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


COPYRIGHTS




United States Copyright Office


Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
March 19, 2013 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in and continuing lien upon the copyrights and copyright
applications shown below to the Administrative Agent for the ratable benefit of
the holders of the Secured Obligations:


COPYRIGHTS
Copyright No.


Description of
Copyright Item
Date of Copyright
 


See Schedule 1 attached hereto
 




COPYRIGHT APPLICATIONS
Copyright Applications No.


Description of
Copyright Applied for
Date of
Copyright Applications
 


See Schedule 1 attached hereto
 







--------------------------------------------------------------------------------




The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing copyrights and copyright applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any copyright or copyright application.


Very truly yours,


__________________________________
[Obligor]
By:
 
Name:
 
Title:
 



Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:
 
Name:
 
Title:
 







